DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 6, and 10 are objected to because of the following informalities:
Claim 2, line 2: It is the Examiner’s position that the term “manufacturing modules” should be changed to--production modules—to match a previously presented term in parent claim 1. 
Claim 6, lines 3-4: It is the Examiner’s position that the term “the combined adjacent matrix” should be changed to—a combined adjacent matrix—to correct an antecedent basis issue.
Claim 10, lines 3-4: It is the Examiner’s position that the term “a connector adjacency matrix” should be changed to—a plug connector adjacency matrix—to correct an antecedent basis issue.
Claim 10, line 7: It is the Examiner’s position that the term “a configuration adjacency matrix” should be changed to—the configuration adjacency matrix—to correct an antecedent basis issue.
 Appropriate correction is required.


Drawings
The drawings are objected to because the reference labels in the drawings are not in English.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa et al. (US 5,610,454; “Nishikawa”).
Regarding claim 1, Nishikawa teaches an electrical connection arrangement (figure 1) for connecting freely configurable electrical components (connected to dedicated circuits 20-50) in a vehicle (col. 4, lines 23-25), the arrangement comprising: 
a plurality of electrical plug connectors (J/C on common circuit 10) connected via a plurality of electrical connection lines (see connection lines in figure 2 that form common circuit 10) of an electrical wiring harness (col. 4, lines 37-43) according to a first adjacency criterion (Figure 2 shows the adjacency between the plug connectors J/C);
wherein the plurality of connectors is each assigned a configuration code (J/C1-J/C4) according to a second adjacency criterion (Codes J/C1-J/C4 are used to determine which terminals of the dedicated circuits 20-50 are connected to the common circuit 10. For example, terminals h7 and h8 of dedicated circuit 20 are connected at connectors J/C1 and J/C2, respectively. Col. 5, lines 22-23), the configuration codes of the connectors configured to indicate a specific configuration of the freely configurable electrical components of the vehicle (For example, see col. 5, lines 22-23 discussed above); and 
wherein the plurality of electrical connectors (J/C) is divided into a plurality of production modules (J/C1 and J/C2 form a production module on the upper line of figure 2. J/C3 and J/C4 form a production module on the upper line of figure 2.) based on a combination of the first adjacent criterion and the second adjacent criterion (See definitions of first and second criterion above).
As for claim 2, Nishikawa teaches wherein the production modules each comprise pairs of connectors (J/C1 and J/C2 form a production module on the upper line of figure 2. J/C3 and J/C4 form a production module on the upper line of figure 2.), the combined adjacency with respect to the first adjacency criterion and the second adjacency criterion of which lies within the same ranges (The ranges of the adjacencies between J/C1-J/C4 are within a common range, as seen in figure 2.).
As for claim 3, Nishikawa teaches wherein the first adjacency criterion comprises                      a plug adjacency matrix (Figure 2 shows the adjacency between the plug connectors J/C) which specifies connection relationships between the plug connectors.
As for claim 4, Nishikawa teaches wherein the second adjacency criterion comprises a configuration matrix (Col. 5, line 14 through Col. 6, line 8 teach the connecting of various dedicated circuits 20-50 to the common circuit 10.) which specifies connections for each connector by means of a bit for which configurations connections are required for connection relationships.
Regarding claim 5, Nishikawa teaches wherein the configuration matrix comprises a weighting of the configuration codes according to an occurrence frequency of the respective configuration codes (Col. 5, line 14 through Col. 6, line 8 teach the connecting of various dedicated circuits 20-50 to the common circuit 10. Furthermore, Table 2 teaches an example order demonstrating the occurrence frequency of the connected dedicated circuits that each correspond to specific configuration codes.).
As for claim 6, Nishikawa teaches wherein the plurality of electrical connectors (J/C) is partitioned into the plurality of production modules (J/C1 and J/C2 form a production module on the upper line of figure 2. J/C3 and J/C4 form a production module on the upper line of figure 2.) based on a sorting of the pairs of connectors whose combined adjacency in a combined adjacent matrix is at a maximum (Without a clear definition of the term “combined adjacency”, the broadest reasonable interpretation will be used, i.e. the number of adjacent connectors. As seen in figure 2, the connectors J/C1-J/C4 have a maximum of 2 adjacent connectors along the line 11).
Regarding claim 7, Nishikawa teaches wherein the plurality of production modules have no or at least less electrical connecting lines among each other than the electrical connectors of the respective production modules among each other (J/C1 and J/C2 form a production module on the upper line of figure 2. J/C3 and J/C4 form a production module on the upper line of figure 2. See the number of lines between and among the multiple production modules in figure 2.).
Regarding claims 8 and 9, the methods as recited in the claims are inherently present in the structure discussed above in the rejection of claims 1 and 2.


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art reference of record, Nishikawa, fails to teach:
“wherein the step of dividing further comprises the steps of: determining respective pairs of connectors based on a multiplication of a plug adjacency matrix with a configuration adjacency matrix, wherein the plug adjacency matrix comprises connection relationships between the plug connectors, and determining the configuration adjacency matrix for combinations of plug connector pairs from the scalar product of two corresponding columns of a configuration matrix which is intended for each plug connector whose configurations require connections for connection relationships.”, as set forth in claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        July 29, 2022